UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 JAMES R. HAYNES,

           Plaintiff,

      v.                                                   Civil Action No. 11-00614 (CKK)

 NAVY FEDERAL CREDIT UNION,

           Defendant.


                          MEMORANDUM OPINION AND ORDER
                                  (April 3, 2012)

       Plaintiff James R. Haynes (“Haynes”) brings this action against Defendant Navy Federal

Credit Union (“NFCU”), asserting a handful of claims relating to a home mortgage loan extended

to him by NFCU.1 Before the Court is Haynes’ [32] Motion to Amend Complaint (“Motion to

Amend”).2 Upon consideration of Haynes’ submissions, the relevant authorities, and the record

as a whole, the [32] Motion to Amend shall be DENIED.

                           LEGAL STANDARD AND DISCUSSION

       Under the Federal Rules of Civil Procedure, a party may amend his pleadings once as a

matter of course within a prescribed time period. See FED . R. CIV . P. 15(a)(1). When a party

seeks to amend his pleadings outside that time period or for a second time, he may do so only

with the opposing party’s written consent or the district court’s leave. See FED . R. CIV . P.


       1
           Although Haynes is proceeding pro se, he is an attorney and is presumed to have
knowledge of the legal system. Curran v. Holder, 626 F. Supp. 2d 30, 33 (D.D.C. 2009). As a
result, he is not entitled to the same level of solicitude often afforded litigants proceeding without
legal representation. Baird v. Snowbarger, 744 F. Supp. 2d 279, 286 (D.D.C. 2010), aff’d in part
and vacated in part sub nom. Baird v. Gautbaum, 662 F.3d 1246 (D.C. Cir. 2011).
       2
        Contrary to Haynes’ assertion, this is his second motion for leave to amend his
Complaint, not his first. See Pl.’s [10] Court Ordered Notice; [11] Order (May 31, 2011).
15(a)(2). The decision whether to grant leave to amend a complaint is entrusted to the sound

discretion of the district court, but leave “should be freely given unless there is a good reason,

such as futility, to the contrary.” Willoughby v. Potomac Elec. Power Co., 100 F.3d 999, 1003

(D.C. Cir. 1996), cert. denied, 520 U.S. 1197 (1997). As the Supreme Court has observed:

               If the underlying facts or circumstances relied upon by a plaintiff may
               be a proper subject of relief, he ought to be afforded an opportunity
               to test his claim on the merits. In the absence of any apparent or
               declared reason—such as undue delay, bad faith or dilatory motive on
               the part of the movant, repeated failure to cure deficiencies by
               amendments previously allowed, undue prejudice to the opposing
               party by virtue of allowance of the amendment, futility of
               amendment, etc.—the leave sought should, as the rules require, be
               “freely given.”

Foman v. Davis, 371 U.S. 178, 182 (1962).

       Through his [32] Motion to Amend, in addition to undertaking minor housekeeping

matters, Haynes seeks to add a claim entitled “PER SE IRS CODE VIOLATIONS,” alleging:

               Plaintiff did not receive an accurate or correct Form 1098 interest
               statement from the Defendant for the tax year 2010 which was due in
               January 2011, and the Defendant has refused to credit all interest
               payments for 2010. These actions are a violation of the IRC, 26
               U.S.C. Sections 6001-6049. Plaintiff has a right to IRC Section 163
               (h) interest statements to prepare his Form 1040 tax return. Plaintiff
               is exposed to felonious charges if he files erroneous tax returns.
               Defendant is also in violation of Section 6721 et al. of the Internal
               Revenue Code per se. We seek $500,000 in damages and costs from
               the Defendant.

Pl.’s [32-1] Proposed Second Am. Compl. at 2. For at least two reasons, the Court shall exercise

its discretion to DENY Haynes’ Motion to Amend.

       First, Local Civil Rule 7(m) requires a party to discuss any anticipated non-dispositive

motion with opposing counsel, “in a good faith effort to determine whether there is any

opposition to the relief sought and, if there is an opposition, to narrow the areas of

                                                  2
disagreement.” LCV R 7(m). This rule applies with equal force to “non-incarcerated parties

appearing pro se.” Id. As this Court has recognized, this Rule serves the important salutary

purpose of “promot[ing] the resolution of as many litigation disputes as possible without court

intervention, or at least to force the parties to narrow the issues that must be brought to the

court.” Ellipso, Inc. v. Mann, 460 F. Supp. 2d 99, 102 (D.D.C. 2006) (citing U.S. ex rel. Pogue

v. Diabetes Treatment Ctrs. of Am., 235 F.R.D. 521, 529 (D.D.C. 2006)). Where “a party files a

nondispositive motion without certifying its compliance with Rule 7(m), the motion will be

denied.” Id. (citing Alexander v. Fed. Bureau of Investigation, 186 F.R.D. 185, 187 (D.D.C.

1999)). In this case, Haynes has failed to certify his compliance with Local Civil Rule 7(m) and

his Motion to Amend shall be DENIED on that basis alone.

       Second, the more fundamental problem with Haynes’ Motion to Amend is that, by his

own admission, it seeks to resurrect the same claim that was previously dismissed by this Court

when resolving NFCU’s prior Motion to Dismiss. See Haynes v. Navy Fed. Credit Union, __ F.

Supp. 2d __, 2011 WL 5867062, at *8-9 (D.D.C. Nov. 23, 2011). In his [12] Amended

Complaint, Haynes similarly alleged that NFCU failed to provide him with “an accurate and

correct interest statement” for tax-year 2010 and faulted NFCU for allegedly refusing to credit

certain interest payments, all of which he contended was in “violation of the IRS code.” When

NFCU argued in its Motion to Dismiss that there is no private right of action for violations of the

pertinent provisions of the Internal Revenue Code, Haynes admitted that he was unable to point

to a provision in the Internal Revenue Code or the accompanying regulations requiring a lender

to furnish a borrower an interest statement and conceded that his claim should be dismissed to

the extent it rested on alleged violations of the Internal Revenue Code and accompanying


                                                  3
regulations. See Def.’s [13] Mem. of P. & A. in Supp. of its Mot. to Dismiss the Am. Compl. at

10; Pl.’s [15] Opp’n to Def.’s Mot. to Dismiss with P. & A. in Supp. Thereof at 5-6. Based on

this explicit concession, the Court granted NFCU’s Motion to Dismiss insofar as it sought the

dismissal of that particular claim. See Haynes, 2011 WL 5867062, at *8-9.

       As this sequence of events makes plain, Haynes had a full and fair opportunity to respond

to the merits of NFCU’s argument and to identify the purported legal basis for his claim. But he

did not do so. Instead, he elected to concede the merits of NFCU’s argument. Despite the

liberality of the standard for granting leave to amend, there is no doubt that the district court has

the discretion to deny a plaintiff leave to amend his or her complaint to add claims already

dismissed. See Krantz v. Prudential Invs. Fund Mgmt. LLC, 305 F.3d 140, 144 (3d Cir. 2002)

(“A [d]istrict [c]ourt has discretion to deny a plaintiff leave to amend where the plaintiff was put

on notice as to the deficiencies in his complaint, but chose not to resolve them.”) (citation

omitted), cert. denied, 537 U.S. 1113 (2003); Henderson v. Frank, 293 F. App’x 410, 414 (7th

Cir. 2008) (district court did not err in refusing to allow plaintiff to amend complaint containing

claims already dismissed). When parties are put on notice of potential deficiencies in their

pleadings through a dispositive motion, they fail to “avail themselves of an opportunity to rectify

the deficiencies” “at their peril.” Ca. Pub. Emps.’ Ret. Sys. v. Chubb Corp., 394 F.3d 126, 165

(3d Cir. 2004); Hester v. Int’l Union of Operating Eng’rs, AFL-CIO, 941 F.2d 1574, 1578-79

(11th Cir. 1991) (upholding the district court’s denial of leave to amend, where district court

found that the motion amounted to an attempt to “resurrect” a claim and plaintiff had the

opportunity to correct the deficiencies earlier). In this case, not only did Haynes fail to promptly

rectify the deficiencies in his Amended Complaint that were challenged in NFCU’s Motion to


                                                  4
Dismiss, he expressly conceded the merits. Cf. Wopsock v. Natchees, 279 F. App’x 679, 689

(10th Cir. 2008) (district court was within its discretion to deny leave to amend a second time

where plaintiffs responded to the defendants’ motion for dismissal and waited to seek leave to

amend until after the motion was fully briefed and resolved by the district court). Under these

circumstances, the Court finds that granting leave to amend is inappropriate and therefore

Haynes’ [32] Motion to Amend shall be DENIED on this separate, independent basis.

                                 CONCLUSION AND ORDER

       For the reasons set forth above, it is, this 3rd day of April, 2012, hereby

       ORDERED that Haynes’ [32] Motion to Amend is DENIED; and it is further

       ORDERED that the Clerk of the Court shall mail a copy of this Memorandum Opinion

and Order to Haynes at his address of record.

       SO ORDERED.


                                                              /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                 5